DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more:
Claim 1 recites “a method for segmenting a backup, the method comprising: positioning a window over a portion of the backup, wherein the window identifies data of the backup; performing a first check between portions of the identified data in the window and expected values for the portions of the identified data; determining that the window corresponds to a header of a page when the first check is positive; and determining a location of the page in the backup.”  The claim recites the limitations of “positioning a window …; performing a first check …; determining that the window corresponds to a header of a page …; and determining a location of the page in the backup”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers 
This judicial exception is not integrated into a practical application. In particular, no additional elements was provided.  Accordingly, the abstract idea is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
Claim 12 recites “a method for segmenting a backup, the method comprising: positioning a window over a portion of the backup, wherein the window identifies data of the backup; performing a first check between portions of the identified data in the window and expected values for the portions of the identified data; performing a second check on a page that begins with the identified data; and determining a location of a valid page in the backup when both the first check and the second check are positive”. The claims recites the limitations of “positioning a window …; performing a first check …; performing a second check …; and determining a location …” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, no additional elements was provided.  Accordingly, the abstract idea is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
Dependent Claims 2-11 and 13-21 are respectively dependent of Claims 1 and 12:  the claims language does not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Therefore, claims 2-11 and 13-21 do not indicate how the claimed limitations improves on the functioning of a computer or improves any other technology beyond conventional computer implementation. Accordingly, the limitations do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by U.S. Patent No. 9,087,086 issued to Li et al. (“Li”).
As to Claim 1, Li teaches a method for segmenting a backup, the method comprising: 
(Li, Figure 3 blocks 301,302,303, col. 6 lines 1-25 whereas processing logic receives a data stream such as a backup stream, wherein processing logic scans the data stream to recognize one or more markers, e.g., checksum markers or boundary markers representing window); 
performing a first check between portions of the identified data in the window and expected values for the portions of the identified data (Li, Figures 2-4 and 7 label 702, col. 2 lines 45-55 whereas each checksum marker is associated with each of the data regions and each checksum marker includes or identifies a checksum within the data stream for verifying the integrity of the corresponding data region, col. 3 lines 4-15 whereas another type of markers is utilized to identify boundaries of data objects within the data stream); 
determining that the window corresponds to a header of a page when the first check is positive (Li, Figures 2-4 and 7 label 702, col. 6 lines 29-59 whereas data stream 400 includes data regions 401-403, each data region being associated with one of checksum blocks 404-406 for verifying integrity of the corresponding data region, whereas according to one embodiment, example checksum block 405 includes a checksum marker in a form of checksum marker or header 407 and checksum data 408); and 
determining a location of the page in the backup (Li, col. 3 lines 4-15 whereas when segmenting the data stream, the storage system can recognize the boundary markers and take the data object boundaries into the consideration in deciding where to anchor the data stream).
Claim 2, Li teaches The method of claim 1, further comprising determining locations of subsequent pages in the backup based on the location of the page (Li, col. 10 lines 34-52 whereas system identifies the location of the data object containing a chunk represented by a particular fingerprint that is mapped to a particular data object via metadata 1016, col. 11 lines 2-3 wherein metadata information further includes information identifying specific data object such as location information for chunks/pages).
As to Claim 3, Li teaches The method of claim 1, further comprising a second check of the page based on the identified data (Li, Figures 2-4 and 7 label 702, col. 4 lines 55-67 whereas checksum marker verifying integrity of the corresponding data region).
As to Claim 4, Li teaches The method according to claim 3, wherein the second check includes comparing a checksum of the page with data in the window corresponding to the checksum (Li, Figure 6b label 652, col 7 lines 38-67 whereas processing logic scans the first data stream to locate checksum markers that identify the checksums of data regions, whereas according to another embodiment, markers as shown in FIG. 2 can also be used as boundary markers (window) that identify boundaries of data objects ).
As to Claim 5, Li teaches The method according to claim 1, wherein the identified data has a size corresponding to a size of a header of the page (Li, col. 4 lines 39-54 whereas a data stream includes multiple data regions, e.g., fixed-size regions, whereas   client software 105 is to generate a checksum for each data region and insert a checksum marker (also referred to as a marker header) in front of each checksum data block to identify the corresponding checksum data block, whereas according to one embodiment, a marker header includes a predetermined pattern (signature) and a length identifying a size of the marker data block following the marker header, as shown in FIG. 2.).
As to Claim 6, Li teaches The method according to claim 1, wherein the first check includes comparing specific portions of the identified data with expected values for the specific portions of the data (Li, Figure 2, col. 5 lines 45-67, whereas according to one embodiment, Pattern field 201 is used by processing logic to recognize that this is a marker the processing logic is responsible for processing.  For example, type 202 of a checksum marker stores a value indicating that the corresponding marker is a checksum marker and data block 210 contains the actual checksum data).
As to Claim 7, Li teaches The method according to claim 6, wherein the expected values include a particular value, a range of values, or a set of values (Li, Figure 2, col. 5 lines 45-67, whereas Length field 203 is used to specify the size of the data block 210, type 202 of a boundary marker stores a different value indicating that the corresponding marker is a boundary marker, a boundary marker may have a zero value in length field 203 and it does not have marker data block 210 as a result).
As to Claim 8, Li teaches The method according to claim 1, wherein the first check includes a plurality of comparisons, wherein the window corresponds to the header of the page when all of the plurality of comparisons are true (Li, Figures 2 and 4, col. 6 lines 29-59, whereas each data region being associated with one of checksum blocks 404-406 for verifying integrity of the corresponding data region, col. 5 lines 45-67 whereas marker data structure header).
As to Claim 9, Li teaches The method according to claim 1, further comprising moving the window when the first check fails such that the window identifies new data (Li, Figure 3 label 302, col. 6 lines 1-28 whereas processing logic scans the data stream to recognize one or more markers, e.g., checksum markers or boundary markers representing, wherein at block 304, certain actions associated with the identified type(s) of the markers are performed).
As to Claim 10, Li teaches The method according to claim 8, further comprising comparing data in the window corresponding to a header, a flag field, a level field, a free count field, a free data field, and a slot count field with expected values, respectively, of the header field, the flag field, the level field, the free count field, the free data field, and the slot count field (Li, col. 10 lines 34-53 whereas in one embodiment, metadata may include fingerprints contained within data objects 1018, where a data object may represent a data chunk, a CR of data chunks, or a container of one or more CRs.  Fingerprints are mapped to a particular data object via metadata 1016, enabling the system to identify the location of the data object containing a chunk represented by a particular fingerprint).
As to Claim 11, Li teaches The method according to claim 4, further comprising adjusting at least the first check when the first check fails and the second check succeeds or the first check succeeds and the second check fails, wherein adjusting at least the first check includes at least one of changing expected values for header fields involved in the first check and/or selecting a different combination or header fields used in the first check (Li, Figures 3-4, col. 6 lines 13-19 whereas marker header having a marker type field identifying a type of the marker as shown in FIG. 2.  At block 303, processing logic identifies type(s) of the markers, for example, based on a type field of the markers, whereas at block 304, certain actions associated with the identified type(s) of the markers are performed, and col. 6 lines 29-59 whereas according to one embodiment of the invention, a checksum block 405 includes a checksum marker in a form of checksum marker or header 407 and checksum data 408, whereas checksum block to verify integrity of the corresponding checksum data block).

As to Claim 12, Li teaches a method for segmenting a backup, the method comprising: 
positioning a window over a portion of the backup, wherein the window identifies data of the backup (Li, Figure 3 blocks 301,302,303, col. 6 lines 1-25 whereas processing logic receives a data stream such as a backup stream, wherein processing logic scans the data stream to recognize one or more markers, e.g., checksum markers or boundary markers representing window); 
performing a first check between portions of the identified data in the window and expected values for the portions of the identified data (Li, Figures 2-4 and 7 label 702, col. 2 lines 45-55 whereas each checksum marker is associated with each of the data regions (windows) and each checksum marker includes or identifies a checksum within the data stream for verifying the integrity of the corresponding data region, col. 3 lines 4-15 whereas another type of markers is utilized to identify boundaries of data objects within the data stream); 
performing a second check on a page that begins with the identified data (Li, Figures 2-4 and 7 label 702, col. 2 lines 45-55 whereas each checksum marker is associated with each of the data regions and each checksum marker includes or identifies a checksum within the data stream for verifying the integrity of the corresponding data region, col. 3 lines 4-15 whereas another type of markers is utilized to identify boundaries of data objects (page) within the data stream); and 
(Li, col. 3 lines 4-15 whereas when segmenting the data stream, the storage system can recognize the boundary markers and take the data object boundaries into the consideration in deciding where to anchor the data stream).
As to Claim 13, Li teaches The method of claim 12, further comprising determining locations of subsequent pages in the backup based on the location of the page (Li, col. 10 lines 34-52 whereas system identifies the location of the data object containing a chunk represented by a particular fingerprint that is mapped to a particular data object via metadata 1016, col. 11 lines 2-3 wherein metadata information further includes information identifying specific data object such as location information for chunks/pages).
As to Claim 14, Li teaches The method of claim 13, wherein only a third check is used to determine the locations of subsequent pages (Li, col. 3 lines 47-58 whereas in one particular embodiment, a function is calculated at various locations of a file, when the function is equal to a value or when the value is a minimum, a maximum, or other value relative to other function values calculated for the file.  Alternatively, a file may be segmented into chunks by identifying chunk boundaries using a non-content-based technique (e.g., based on size of the chunk).  In one embodiment, a chunk is restricted to a minimum and/or maximum length, to a minimum or maximum number of chunks per file, or any other appropriate limitation).
As to Claim 15, Li teaches The method of claim 14, wherein the third check is the same as or different from the first check (Li, col. 3 lines 47-58).
As to Claim 16, Li teaches The method of claim 15, wherein the third check includes evaluating a page identifier or performing a plurality of comparisons between (Li, col. 7 lines 12-24 whereas integrity of the data can be checked by recomputing the checksum and comparing it with the stored one).
As to Claim 17, Li teaches The method according to claim 12, wherein the second check includes comparing a checksum of the page with data in the window corresponding to the checksum (Li, col. 4 lines 5-26 whereas in one embodiment, marker processing unit 115 is to recognize the markers marking certain data, such as checksum data or data object boundaries within the backup stream.  Once the markers have been recognized, the associated data is identified based on the markers.  For example, the size or a boundary of checksum data or a data region may be determined based on the markers).
As to Claim 18, Li teaches The method according to claim 12, further comprising advancing the window by a set amount when one of the first check and the second check fails and performing the first check and the second check with respect to new data in the repositioned window (Li, col. 7 lines 15-24 whereas good checksum algorithm will yield a different result with high probability when the data is accidentally corrupted, wherein if the checksums match, the data has the same high probability of being free of accidental errors).
As to Claim 19, Li teaches The method according to claim 12, wherein the first check includes evaluating expected values of data in the window and evaluating relationships between data in the window (Li, col. 7 lines 12-24 whereas integrity of the 
data can be checked by recomputing the checksum and comparing it with the stored one.  If the checksums match, the data was likely not accidentally altered).
Claim 20, Li teaches The method according to claim 12, wherein the expected values include a particular value, a range of values, or a set of values (Li, Figure 2, col. 5 lines 45-67, whereas Length field 203 is used to specify the size of the data block 210, type 202 of a boundary marker stores a different value indicating that the corresponding marker is a boundary marker, a boundary marker may have a zero value in length field 203 and it does not have marker data block 210 as a result).
As to Claim 21, Li teaches The method according to claim 12, wherein the window is advanced by a page size when a valid header is located (Li, Figure 4 illustrates checksum block/window 404 advanced to … 403).

Citation of Pertinent Prior Arts
The prior art made of record and not relied upon in form PTO-892, if any, is considered pertinent to applicant's disclosure. For example:
Hwang et al (Pub. No. US2010/0257437) teaches apparatus for managing data backup.
Webb (US Patent No. 6,675,177) teaches method for backing up data.
Zhang et al. (US Patent No. 10,719,256) teaches backup in deduplication storage environment.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033.  The examiner can normally be reached on M-F 10:00AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163